Citation Nr: 1756960	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion.

3.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent prior to June 23, 2015, and 20 percent thereafter, for instability of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1995.

These matters come before the Board of Veteran's Appeals (Board) on appeal from August 2009 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The August 2009 rating decision granted service connection for left knee instability separately rated 10 percent disabling; and the October 2012 rating decision denied an increased rating for right knee DJD.

These matters were previously remanded by the Board for additional development in September 2014 and April 2017. 

An interim August 2015 rating decision granted a separate rating for limitation of flexion of the right knee rated 10 percent disabling from April 7, 2008, and instability of the right knee rated 10 percent disabling from June 23, 2015.  The rating decision also assigned an increased 20 percent rating for left knee instability from June 23, 2015.

The Veteran did not file any document with VA expressing disagreement with the initial ratings assigned for his right knee limitation of flexion and instability.  However, the right knee limitation of flexion and instability are manifestations of his service-connected right knee DJD, and he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for his service-connected right knee disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Similarly, he has not expressed satisfaction with the staged increased rating assigned for his left knee instability.  Id.

In April 2017, the Board remanded the appeal for additional development.  Unfortunately, for reasons discussed below, further evidentiary development is required.

Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In April 2017, the Board remanded the claim to obtain an examination to address the current severity of the Veteran's bilateral knee disabilities.  

The April 2017 VA examiner noted bilateral knee joint osteoarthritis, and that the Veteran reported flare-ups of increased pain and swelling with prolonged weight bearing, and decreased weight-bearing tolerance after repeated use over time.  The examiner selected "yes" indicating that pain in both knees significantly limited functional ability with repeated use over time.  The examiner also noted that the examination was not being conducted during a flare-up, but that pain significantly limited functional ability of both knees with flare-ups.  The April 2017 VA examiner noted these complaints, but failed to provide an estimate of the functional loss during flare ups or after repetitive use based on information in the medical records and elicited from the Veteran.  Rather, the examiner merely stated that she was unable to describe limitations in functional ability because the examination was not being performed during a flare-up or after repetitive use.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given. It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   Because this was not done, the appeals must be remanded for more complete examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the nature and severity of his service-connected bilateral knee disabilities.  The examiner should note in the report that the entire electronic claims file has been reviewed.  Following a review of the claims file, the examiner should address the following:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected bilateral knee disabilities.  All appropriate testing, including range of motion, should be performed.

b) The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion during those times.  If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

c) The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

d) Please identify the nature and severity of any locking, swelling, and/or effusion in the knees.

All opinions must be supported by a clear rationale and reasoning behind the opinion.  

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




